                       Case 18-19441-EPK         Doc 397        Filed 12/17/18    Page 1 of 3




         ORDERED in the Southern District of Florida on December 17, 2018.




                                                                  Erik P. Kimball, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________

                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                       WEST PALM BEACH DIVISION

          In re                                                   Case No.: 18-19441-BKC-EPK

          160 ROYAL PALM, LLC,                                    Chapter 11

                  Debtor.                                   /

                       ORDER ON SECURED CREDITOR KK-PB FINANCIAL, LLC’S
                                 REQUEST FOR JUDICIAL NOTICE

                  THIS MATTER came before the Court on November 28, 2018 upon the Request for
          Judicial Notice dated October 17, 2018 [ECF No. 168] (the “Request”) filed by KK-PB
          Financial, LLC. The Court having reviewed the Application, the Debtor’s Response in
          Opposition to KK-PB Financial, LLC’s Request for Judicial Notice [ECF No. 319], and the record
          in this chapter 11 proceeding, and the Court being otherwise fully advised and for the reasons
          stated on the record at the November 28, 2018 hearing, it is

                  ORDERED AND ADJUDGED that:

                  1.        The Request [ECF No. 168] is GRANTED in part as set forth below.
                  2.        In connection with the Court’s consideration of (i) Debtor’s Motion to Limit
          Credit Bids with Respect to Sale of Substantially All of Its Assets [ECF No. 103]; (ii) Secured
          Creditor KK-PB Financial, LLC’s Motion to Estimate Claim for Purposes of Credit Bidding
             Case 18-19441-EPK        Doc 397      Filed 12/17/18     Page 2 of 3



Pursuant to 11 U.S.C. §§ 502(c) and 363(k) [ECF No. 133]; and (iii) Secured Creditor KK-PB
Financial, LLC’s Motion to (I) Modify and Terminate Automatic Stay; or (II) Dismiss Chapter 11
Proceeding [ECF No. 69], the Court takes judicial notice, to the extent permitted by the Federal
Rules of Evidence, of the following documents identified in the Request [ECF No. 168] as
follows:

           KK-PB Financial, LLC v. 160 Royal Palm, LLC and Palm House Hotel,
           LLLP, Case No. 50-2014-CA-011203, pending in the Circuit Court of the
           Fifteenth Judicial Circuit in and for Palm Beach County, Florida
           (Foreclosure Action)
           a. Fourth Amended Complaint dated May 12, 2015 [Docket No. 46]
           b. Agreed Order on Plaintiff’s Fourth Amended Complaint dated May 12,
               2015 [Docket No. 46]
           c. Court Docket

           Lan Li, et al. v. Joseph Walsh, et al., Case No. 9:16-cv-81871-KAM, pending
           in the United States District Court for the Southern District of Florida
           (EB-5 Investors’ Action)
           a. Amended Complaint Seeking Damages and Preliminary and Permanent
               Injunctive Relief dated August 30, 2017 and accompanying Exhibits A
               through O [ECF No. 181]
           b. Palm House Hotel, LLP Private Placement Memorandum [ECF No. 181-8]
               (Exhibit G to Amended Complaint, ECF No. 181)
           c. Palm House Hotel, LLP FAQs [ECF No. 181-2]
               (Exhibit A to Amended Complaint, ECF No. 181)
           d. Palm House Hotel, LLP Loan Documents [ECF No. 181-11]
               (Exhibit J to Amended Complaint, ECF No. 181)

           U.S. v. Robert V. Matthews, Leslie R. Evans, and Maria Matthews, Case No.:
           3:18-CR-48 (VAB), pending in the United States District Court for the
           District of Connecticut
           (Matthews and Evans Criminal Action)
           a. Indictment dated March 14, 2018 [ECF No. 1]
           b. Superseding Indictment August 29, 2018 [ECF No. 39]

           Securities and Exchange Commission v. Palm House Hotel, LLP, South
           Atlantic Regional Center, LLC, Joseph J. Walsh, Sr. and Robert V.
           Matthews, Case No.: 9:18-cv-81038-DMM, pending in the United States
           District Court for the Southern District of Florida
           (SEC Action)
           a. Complaint dated August 3, 2018 [ECF No. 1]




                                               2
             Case 18-19441-EPK           Doc 397       Filed 12/17/18       Page 3 of 3



        3.       The Court retains jurisdiction to hear and determine all matters arising from or
relating to the interpretation or implementation of this Order.

                                                 ###

Copy to:

Luis Salazar, Esq.



(Attorney Salazar shall serve a copy of this Order upon all interested parties and file a certificate of
service.)




                                                   3
